Citation Nr: 0025279	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  95-25 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for renal cell carcinoma 
with metastasis to the right proximal femur, status post 
nephrectomy and resection of the right femur.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968, with service in Vietnam from October 1967 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a June 1994 rating determination by the St. Petersburg, 
Florida Regional Office (RO), which denied service connection 
for renal cell carcinoma with metastasis to the right 
proximal femur, status post nephrectomy and resection of the 
right femur.  The case was forwarded to the Board for 
appellate review and in an October 1998 decision the claim 
was denied.  Thereafter, the veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).

Pursuant to a Joint Motion to Remand, the Court issued an 
Order, dated August 25, 1999, vacating the Board's decision 
and remanding the case to the Board for another decision, 
taking into consideration the matters raised in its order.  


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 



In this case, the veteran was notified of the certification 
and transfer of the appellate record by letter dated July 18, 
2000.  38 C.F.R. §§ 19.36, 20.1304(a) (1999).  He submitted 
additional evidence to the Board in August 2000.  This 
evidence consists of a copy of a study from the U.S. 
Department of Health and Human Services' National Toxicology 
Program.  The veteran's attorney specifically requested that 
the Board refer the additional pertinent evidence to the 
agency of original jurisdiction (AOJ) for review and 
preparation of a Supplemental Statement of the Case (SSOC).  
Therefore, the case must be returned to the RO for its review 
of the aforementioned evidence and inclusion of the evidence 
in a SSOC prior to the case being sent back to the Board.  38 
C.F.R. §§ 19.37, 20.1304 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should again review the record.  
The evidence received by the Board in 
August 2000 and any other additional 
evidence submitted and not previously 
considered, should also be reviewed.  If 
the decision remains adverse to the 
veteran, he and his attorney should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




